Case 4:19-cv-13167-SDD-APP ECF No. 117 filed 09/02/20        PageID.3909     Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

 BURNS & WILCOX, LTD.,                         Case No. 19-CV-13167-SDD-APP

       Plaintiff,                              Hon. Stephanie Dawkins Davis

 v.                                            Magistrate Judge Anthony P. Patti

 CRC INSURANCE SERVICES INC.,
 DONALD RICHARD CARSON, SR.,
 SHEILA A. HAILEY-GRANNAN,
 DONALD R. CARSON, JR.,
 GREGORY T. WATSON,
 WILLIAM LEE COLEMAN
 AMANDA N. RUPPEL,
 STEVEN PAGE, JOHN B. SUTTON,
 ANDREW CARSON, SANDARA KREBS,
 NICHOLAS MCVAY, DRAKE BURGER,
 LINDSEY DOYLE, BEN ZHOU,
 COLE EHLINGER, ANTHONY CUGINI,
 ADAM HENDERSON, PETER ULMER,
 MATTHEW SWABY, SETH MUCHNICK,
 AUDRA MICHELE BATES,
 MARK CARTER, JENNIFER MCRAE,
 DONNA M. BAKER, and SHERI BOONE,

       Defendants.
 ____________________________________________________________________________

      STIPULATED ORDER OF DISMISSAL WITH PREJUDICE AND
             WITHOUT COSTS OR ATTORNEYS’ FEES

       The Court having reviewed the Stipulation of the parties endorsed hereon

 through their counsel, and having been advised that the parties have agreed to resolve

 their differences;
Case 4:19-cv-13167-SDD-APP ECF No. 117 filed 09/02/20         PageID.3910    Page 2 of 3




       IT IS HEREBY ORDERED that this action shall be, and is hereby, dismissed

 with prejudice and without costs or attorneys’ fees to any party.

 IT IS SO ORDERED

                                                 s/Stephanie Dawkins Davis
 Dated: September 2, 2020                        Hon. Stephanie Dawkins Davis
                                                  United States District Judge




 Jointly submitted and stipulated as to form and content:

  MANTESE HONIGMAN, P.C.                       OGLETREE, DEAKINS, NASH,
  Attorneys for Plaintiff                      SMOAK & STEWART, PLLC
  By: /s/ Gerard V. Mantese                    Attorneys for Defendants except
  Gerard V. Mantese (P34424)                   Carson, Sr.
  gmantese@manteselaw.com                      By: /s/ Martin C. Brook w/ consent
  Douglas L. Toering (P34329)                  Martin C. Brook (P55946)
  DToering@manteselaw.com                      martin.brook@ogletree.com
  Terry Milne Osgood (P42644)                  34977 Woodward Ave., Suite 300
  TOsgood@manteselaw.com                       Birmingham, MI 48009
  Fatima Bolyea (P80082)                       (248) 593-6400
  FBolyea@manteselaw.com
  1361 E. Big Beaver Road                      BROOKS WILKINS, SHARKEY
  Troy, Michigan 48083                         & TURCO PLLC
  (248) 457-9200                               Attorneys for Defendant CRC Ins.
                                               By: /s/ Michael T. Price w/consent
  KAUFMAN, PAYTON & CHAPA                      Keefe A. Brooks (P31680)
  Attorneys for Plaintiff                      brooks@bwst-law.com
  By: /s/ Lawrence C. Atorthy w/consent        Michael T. Price (P57229)
  Lawrence C. Atorthy (P44751)                 price@bwst-law.com
  Lcatorthy@kaufman.law.com                    401 S. Old Woodward, Suite 400
  30833 Northwestern Hwy., Suite 200           Birmingham, MI 48009
  Farmington, MI 48334                         (248) 971-1800
  (248) 626-5000

                                           2
Case 4:19-cv-13167-SDD-APP ECF No. 117 filed 09/02/20    PageID.3911    Page 3 of 3




                                          ROGGE DUNN GROUP, PC
                                          Attorneys for Defendant Carson, Sr.
                                          By: /s/Gregory M. Clift w/ consent
                                          Gregory M. Clift
                                          clift@RoggeDunnGroup.com
                                          500 N. Akard, Suite 1900
                                          Dallas, Texas 75201
                                          (214) 888-5000




                                      3
